DETAILED ACTION
Claims 1-8 are presented for examination, wherein claim 4 is currently amended; claims 1-3 and 5 are withdrawn; plus, claims 7-8 are newly added.
The 35 U.S.C. § 103 rejection of claims 4 and 6 over Shibata/Shibata as modified is withdrawn as a result of the amendments to claim 4, from which claim 6 depends. However, the art are reapplied as provided infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Quek et al (US 2007/0072070) in view of Shibata et al (US 2004/0058228); alternatively, over Quek et al (Id) in view of Shibata et al (Id) and Huang et al (US 2007/0184322).
Regarding newly amended independent claim 1, Quek teaches a solid oxide fuel cell component (hereinafter “SOFC component”) comprising an electrochemical cell support structure (e.g. item 10) and an electrolyte layer (e.g. item 102) deposited thereon,
(A)	said electrochemical cell support structure comprising a conductive base (e.g. item 12), wherein said conductive base may be composed of metals that oxidize slowly under high temperatures and pressures, such as nickel chromium (NiCr) based alloys, nickel iron chromium (NiFeCr) based alloys, ferritic stainless steels, or other stainless steels, wherein said conductive base incorporates a plurality of flow channels (e.g. item 14, also referred to as “holes” and “openings” throughout the disclosure) passing entirely through said conductive base, wherein said plurality of flow channels define a flow field (e.g. item 104);
(B)	said electrochemical cell support structure further comprising a microporous cellular substrate (e.g. item 16) deposited on said conductive base; and,
(C)	said electrolyte layer completely covering said microporous cellular substrate over said flow field, said solid electrolyte layer acting as a seal to prevent the oxidant and the fuel reactants from mixing together, wherein said electrolyte materials may comprise any conventional electrolyte material including oxides, such as yttria-stabilized zirconia, deposited by methods such as CVD, PVD, particulate deposition, or other deposition techniques
(e.g. ¶¶ 0001-03, 21, 23-25, 33-34, and 52-53 plus e.g. Figures 1 and 5), wherein yttria-stabilized zirconia, deposited by e.g. particulate deposition, is understood to be a “powder,” said SOFC component reading on “electrochemical element provided with a … electrolyte layer formed … metal oxide powder … onto an electrode layer that is formed on/over a metal support,” said combination comprising:
(1)	said microporous cellular substrate disposed between said conductive base and said electrolyte layer (e.g. ¶¶ 0006, 21, 23, 31-33, and 35-36 plus e.g. Figures 4-5), reading on “the electrode layer is at least partially disposed between the metal support and the electrolyte layer,”
wherein said conductive base including said plurality of flow channels passing entirely through said conductive base, wherein said plurality of flow channels define said flow field; and, said electrolyte layer completely covering said microporous cellular substrate over said flow field such that said solid electrolyte layer acting as said seal to prevent said oxidant and said fuel reactants from mixing together (e.g. supra), reading on the newly added limitation “the metal support has at least one through hole inside a region in which the electrolyte layer is formed.”

Quek teaches said electrochemical cell support structure, wherein said microporous cellular substrate provides a relatively smooth surface to support depositing subsequent cell layers, including said electrolyte layer, by deposition such as CVD, PVD, particulate deposition, or other deposition techniques (e.g. supra), but does not expressly teach the preamble process limitation wherein said electrolyte layer is “formed by spraying aerosolized” said electrochemical cell support structure.
However, the preamble process limitation “formed by spraying aerosolized” does not patentably distinguish the instant invention, e.g. MPEP § 2111.02; alternatively, the preamble process limitation “formed by spraying aerosolized” does not patentably distinguish the claimed product, e.g. MPEP § 2113, noting the instant specification teaches CVD, PVD, thermal spray deposition, and aerosol gas deposition are equivalent methods of depositing the metal oxide (e.g. ¶¶ 0027 and 31).

Quek said microporous cellular substrate provides said relatively smooth surface to support depositing subsequent cell layers, including said electrolyte layer, but does not expressly teach the limitation “the electrolyte layer has a region with a surface roughness (Ra) of 1.0 µm or less.”
However, Shibata teaches a unit cell for a solid oxide fuel cell having an upper electrode layer (e.g. item 16) formed on a solid electrolyte layer (e.g. item 14); said solid electrolyte layer formed onto a lower electrode layer (e.g. item 12); and, said lower electrode layer formed on a highly porous substrate (e.g. item 10), which may be favorably made of porous metal such as a metallic foam body, wherein said solid electrolyte layer may be formed by a spray method, such as an aerosol deposition method, and wherein said deposited electrolyte may be stabilized zirconia, in which e.g. yttria is dissolved (e.g. ¶¶ 0001, 33, 39-40, and 48-49 plus e.g. Figures 1-5),
wherein said lower electrode layer is at least partially located between said solid electrolyte layer and said highly porous substrate (e.g. Figures 1-3 and 4-5).
Further, Shibata teaches said highly porous substrate preferably has a surface roughness Ra of less than or equal to 1 µm, since rougher surfaces increases the risk of pinholes in said lower electrode layer, said solid electrode layer, and said upper electrode layer; and, Shibata further teaches said lower electrode layer may have a surface roughness Ra of less than or equal to 1 µm, since rougher surfaces increases the risk of pinholes in said solid electrode layer and said upper electrode layer (e.g. ¶¶ 0035 and 57 plus e.g. supra).
As a result, it would have been obvious to a person of ordinary skill in the art to optimize said “relatively smooth surface” of said microporous cellular substrate of Quek to having a surface roughness Ra of less than or equal to 1 µm, as taught by Shibata, since Shibata teaches if a deposited layer has a surface roughness greater than 1 µm, the risk of pinhole defects in subsequently deposited layers increases relative to where said deposited layer has a surface roughness of 1 µm or less.
Further, the electrolyte layer of Quek may be composed of any conventional electrolyte material including oxides, such as yttria-stabilized zirconia, applied by CVD, PVD, particulate deposition, or other deposition techniques (e.g. supra) onto said “relatively smooth surface” of microporous cellular substrate with said surface roughness of 1 µm or less (e.g. supra), so the lower surface of said electrolyte layer of Quek deposited thereon by CVD, PVD, particulate deposition, or other deposition techniques would likewise have a surface roughness of 1 µm or less, further noting that Shibata teaches a substantially identical product made by a substantially identical process (e.g. supra, compared with instant specification, at e.g. ¶¶ 0027, 31, 44, 36, 57, 63, 67-68, 79, 93, 97, 100, and 105), noting the instant specification teaches CVD, PVD, thermal spray deposition, and aerosol gas deposition are equivalent methods of depositing the metal oxide, see also e.g. MPEP § 2112.01, reading on said limitation. 
In the alternative, Quek teaches an additional electrode (e.g. item 106 and item 12) is subsequently deposited on said electrolyte layer (e.g. ¶¶ 0025 and 33 plus Figure 5), so it would have been obvious to a person to minimize the roughness of the upper surface of said electrolyte layer of Quek to 1 µm or less, since Shibata teaches the surface roughness of each of the lower layers affects the risk of pinholes in subsequently deposited layers, e.g. said additional electrode deposited on said electrolyte layer, so the surface roughness of said the upper surface of said electrolyte layer would be optimized to preferably 1 µm or less, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on said limitation.

Quek as modified does not expressly teach the preamble limitation wherein said electrolyte layer is “dense” or the limitation “the electrolyte layer has a density of 90% or more.”
However, a prima facie case of obviousness is established since Quek teaches a substantially identical product formed by a substantially identical process (e.g. supra, compared with instant specification, at e.g. ¶¶ 0027, 31, 44, 36, 57, 63, 67-68, 79, 93, 97, 100, and 105), noting the instant specification teaches CVD, PVD, thermal spray deposition, and aerosol gas deposition are equivalent methods of depositing the metal oxide, see also e.g. MPEP § 2112.01
In the alternative, Huang teaches a membrane-electrode assembly (hereinafter “MEA,” item 200) of a solid oxide fuel cell, wherein said MEA includes a dense ion-conducting oxide electrolyte layer (e.g. item 102) composed of e.g. yttria-stabilized zirconia (“YSZ”) used in conjunction with a porous electrode layers, wherein said ion-conducting oxide electrolyte layer has a density preferably greater than 90% relative to the maximum theoretical material density, and more preferably greater than 95%, said greater than 90% density of said electrolyte membrane decreases activation loss and improves the power density of the fuel cell (e.g. ¶¶ 0013, 42-43, 70-77, and 80-81).
As a result, it would have been obvious to optimize the yttrium-stabilized zirconia electrolyte layer of Quek as modified to a density of greater than 90 or 95% of theoretical density, since Huang teaches increasing the density of a solid oxide fuel cell YSZ electrolyte decreases activation loss and improves the power density of the fuel cell, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on said limitations.
Regarding claim 6, Quek as modified teaches said SOFC component of claim 4, wherein Quek teaches said conductive base may be composed of metals that oxidize slowly under high temperatures and pressures, such as nickel chromium (NiCr) based alloys, nickel iron chromium (NiFeCr) based alloys, ferritic stainless steels, or other stainless steels, (e.g. supra), reading on “the metal support comprises a ferrite-based stainless steel, an austenite-based stainless steel, or a nickel-based alloy.”
Regarding newly added claim 7, Quek as modified teaches said SOFC component of claim 4, wherein Quek teaches said conductive base incorporating said plurality of flow channels passing entirely through said conductive base, wherein said plurality of flow channels define said flow field (e.g. supra), reading on “the at least one through hole includes a plurality of through holes penetrating a surface of the metal support on a front side and a surface of the metal support on a back side.”
Further, Quek teaches said conductive base may have dimensions that can vary greatly depending on the application and size requirements (e.g. ¶0024), but does not expressly teach said conductive base has “has a thickness of 0.1 mm to 1 mm” in the limitation “the metal support has a thickness of 0.1 mm to 1 mm.”
However, Quek teaches the dimensions of said conductive base depend on the application, so it would have been obvious to a person of ordinary skill in the art to design said conductive base to within the claimed range, see also MPEP § 2144.05(II).
Regarding newly added claim 8, Quek as modified teaches said SOFC component of claim 4, wherein Quek teaches said microporous cellular substrate has a preferred porosity of about 40-85% (e.g. ¶0036), so the density would be about 15-60%, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the electrode layer has a denseness of 30% or more and less than 80%.”
Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly added limitation of claim 4, from which claim 6 and newly added claims 7-8 depend.
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723